Citation Nr: 1035748	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
myositis ossificans of the left leg.

2.  Entitlement to service connection for a chronic respiratory 
disorder, to include chronic obstructive pulmonary disease (COPD) 
and emphysema due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty for training from December 1964 
to June 1965, and on active duty from September 1966 to September 
1970.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in February 2005 and June 2005 
by the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, inter alia, denied the 
Veteran's claims of entitlement to an increased (compensable) 
evaluation for myositis ossificans of the left leg and service 
connection for a chronic respiratory disorder, to include COPD 
and emphysema due to asbestos exposure.

This case was previously before the Board in June 2009, when it 
was remanded in order to afford the Veteran a Board hearing.  A 
hearing was scheduled in March 2010, but was cancelled.  The 
Veteran's hearing request is deemed withdrawn.

For the reasons that will be discussed in the REMAND portion of 
this decision, the issue of entitlement to service connection for 
a chronic respiratory disorder, to include COPD and emphysema due 
to asbestos exposure, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for further 
evidentiary and procedural development.  VA will notify the 
Veteran and his representative if any further action is required 
on their part with respect to this matter.


FINDINGS OF FACT

Myositis ossificans of the left leg is currently manifested by 
subjective complaints of muscle pain and cramping, but without 
compensable limitation of motion or functional loss or clinical 
evidence of active myositis on bone scan or on radiographic, 
nerve conduction, and electromyography (EMG) studies.




CONCLUSION OF LAW

The criteria for a compensable evaluation for myositis ossificans 
of the left leg have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5023, 
5260, 5261 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist.

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions, or has otherwise demonstrated that there is no 
prejudice to the Veteran for any notice deficits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

Under the Veterans Claims Assistance of Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any VCAA notice errors 
should be presumed to be prejudicial to the claimant unless VA 
shows that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.   However, in the recent case 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States 
Supreme Court (Supreme Court) held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  The Supreme Court held 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  Therefore, 
the Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant.

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 46 (2008), the Court 
noted that to overcome the presumption of prejudice associated 
with a pre-adjudicatory notice error, VA must persuade the 
reviewing court that the purpose of the notice was not frustrated 
and that this may be done by demonstrating 1) that the claimant 
had actual knowledge of what was necessary to substantiate the 
claim and that the claim was otherwise properly developed, 2) 
that a reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim or 3) that the 
benefit could not be awarded as a matter of law.  See also 
Sanders, 487 F.3d at 889 (reiterating examples noted in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005) (Mayfield I).

In the present case, in order to meet the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) 
inform the claimant about the information and evidence necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005) (outlining VCAA notice requirements).  

The current appeal stems from the Veteran's application to reopen 
his claim for a rating increase for myositis ossificans of the 
left leg, which was received by VA on August 31, 2004.  In 
response to his claim, a VCAA notice letter was dispatched to the 
Veteran in October 2004.  No further notification in this regard 
has been furnished during the course of the appeal, and the Board 
notes that there is a notice deficit in that the Veteran was not 
provided with a letter discussing how VA assigned degree of 
disability and the effective date of a compensation award, as 
prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, notwithstanding this deficit, the statement of the case 
and supplemental statements of the case that have been provided 
to the Veteran contain full discussion of the rating schedule and 
the criteria for a compensable evaluation pertinent to the claim 
at issue, such that a reasonable person would be able to discern 
from the aforementioned documents what evidence would need to be 
submitted to substantiate the increased rating claim.  
Furthermore, written correspondence received from the Veteran 
regarding his appeal contain general references to approximate 
time of onset of his alleged worsening symptomatology, thereby 
indicating that he had actual knowledge of the relevance of 
reporting such facts for purposes of VA establishing an effective 
date for any increased rating award that may be granted based on 
such evidence.  The Board thus concludes that despite any 
deficits in the notice provided to the Veteran regarding the 
provisions of the VCAA, he was nevertheless aware, or otherwise 
may be expected as a reasonable person to have been aware, of the 
evidence he should submit to substantiate his increased rating 
claim.  Therefore, there is no prejudice to his claim in this 
regard.  In any case, neither the Veteran nor his representative 
has made any assertion that there has been any defect in the 
timing or content of the VCAA notification letter associated with 
the current appeal.

The Board also concludes VA's duty to assist has been satisfied.  
Pertinent VA and private medical records regarding the Veteran's 
treatment for complaints relating to his left lower extremity for 
the period from 2002 - 2006 have been obtained.  Additional 
written and oral statements for this time period from the Veteran 
regarding his subjective accounts of the severity of his relevant 
symptoms were also obtained and associated with the evidence.  
The Board also notes that in March 2010, pursuant to the 
Veteran's request, the record was held open for a period of 60 
days to allow for submission of additional evidence, although 
thereafter the Veteran did not take advantage of the opportunity 
to do so.  Otherwise, since this time, the Veteran has not 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

Pursuant to his claim for a rating increase, the Veteran was 
afforded VA medical examinations of his left lower extremity, 
which include a general orthopedic examination in October 2004 
and neurological consultation (which included an EMG study) in 
June 2006.  The aforementioned examinations, when viewed in the 
context of the pertinent outpatient treatment records for the 
relevant time period at issue, provide a sufficiently clear 
picture of the state of the Veteran's left leg disability to 
permit VA to adjudicate the increased rating issue.  The Board 
thus concludes that the present state of the evidence of record 
is adequate for it to fairly adjudicate the appeal.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Therefore, further 
examination or opinion is not needed on the increased rating 
claim on appeal.    

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate Diagnostic Codes identify the various 
disabilities.  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in self-
support.  38 C.F.R. § 4.10 (2009).  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1 (2009).  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2009); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
in evaluating impairment of the body as a whole, or of the 
psyche, or of a system or organ of the body, considering the 
effects of the disability upon the person's ordinary activity and 
conditions of daily life, including employment, 38 C.F.R. § 4.10 
(2009).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, the 
Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

Entitlement to an increased (compensable) evaluation for myositis 
ossificans of the left leg.

The history of the Veteran's claim shows that during active duty 
the Veteran sustained a traumatic injury to his left leg and was 
ultimately diagnosed with myositis ossificans of this extremity.  
Following his discharge from the military in September 1970, he 
filed a claim for VA compensation for this disability and, by 
rating decision of April 1971, was granted service connection and 
a noncompensable evaluation for myositis ossificans of the left 
leg.  The noncompensable evaluation has remained in effect ever 
since this time.  On August 31, 2004, the Veteran reopened his 
claim for a rating increase for this disability, seeking a 
compensable evaluation.

Myositis ossificans is rated based upon limitation of motion of 
the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5023.  The 
applicable criteria for rating limitation of motion of the knee 
and leg are contained in Diagnostic Codes 5260 - 5261, which 
provide for the following evaluations:

Under Diagnostic Code 5260 for evaluating limitation of flexion 
of the leg, the criteria provide for the assignment of a 
noncompensable rating if flexion is limited to 60 degrees, a 10 
percent rating where flexion is limited to 45 degrees, a 20 
percent rating where flexion is limited to 30 degrees, and a 
maximum 30 percent rating if flexion is limited to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009).

Under Diagnostic Code 5261 for evaluating limitation of extension 
of the leg, the criteria provide for the assignment of a 
noncompensable rating if extension is limited to five degrees, a 
10 percent rating if limited to 10 degrees, a 20 percent rating 
if limited to 15 degrees, a 30 percent rating if limited to 20 
degrees, a 40 percent rating if limited to 30 degrees, and a 50 
percent rating if limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2009) 
(showing normal flexion and extension as between 0 degrees and 
140 degrees).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Thus, an adequate VA examination should include 
medical determinations regarding whether the affected joint or 
joints exhibit pain on use, weakened movement, excess 
fatigability, incoordination, or any other disabling symptom, and 
whether pain could significantly limit functional ability during 
symptomatic flare-ups or when the joint is used repeatedly over a 
period of time.  These determinations should, if feasible, be 
portrayed in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups beyond that 
clinically demonstrated.

VA outpatient medical records pertinent to the period from August 
31, 2004 to the present show occasional treatment for complaints 
of subjective muscle pain, cramping, and discomfort of the left 
leg, with subjective sensation of instability but no objective 
clinical evidence of actual instability of this limb.  
Radiographic studies pertinent to this time period do not 
indicate any pathology such as calcifications in the muscle 
tissue of the left leg representing active myositis ossificans.  

VA examination in October 2004 shows that the Veteran was 
employed as a refrigerator and air conditioner repairman and 
presented with complaints of pain and occasional swelling in his 
left lateral leg and problems performing squatting motions.  
Range of motion of his left knee and leg was from zero to 115 
degrees.  Tenderness was noted on palpation of the left lateral 
distal thigh approximately 3 inches above the knee.  He was 
observed to ambulate well, with a slight limp favoring his left 
leg.  No ligamentous laxity or tenderness was observed, and he 
was negative for McMurray's, Lachmann's, or Drawer's sign.  No 
muscle atrophy of his left calf was noted.  X-rays and bone scans 
of his left thigh were negative for any abnormalities.  Pursuant 
to DeLuca, the examiner commented that the Veteran's ability to 
work, relative to lack of endurance following repetitive use, was 
9/10, indicating minimal functional impairment.  The diagnosis 
was residuals of contusion injury, left leg.

The report of a June 2006 VA neurological consultation shows that 
nerve conduction and EMG studies of the musculature of the 
Veteran's left lower extremity revealed normal findings and no 
evidence of myositis in the tested muscles.  

The Board has considered the aforementioned medical evidence and 
finds no clinical basis that would support the assignment of a 
compensable evaluation for the Veteran's service-connected 
myositis ossificans of his left leg.  Although there is evidence 
of subjective left leg pain and discomfort, with a limp on 
ambulation favoring the left leg, the objective evidence does not 
demonstrate the presence of limitation of motion or functional 
impairment, even after repetitive use, to a degree that meets or 
otherwise approximates the constellation of symptomatology 
contemplated in the applicable rating schedule for a compensable 
evaluation due to limitation of motion.  The clinical evidence 
demonstrates that the Veteran has full extension of his left knee 
and leg to zero degrees, and flexion of his left knee and leg to 
115 degrees, which his well in excess of the 45-degree limitation 
in flexion that would warrant the assignment of the minimum 
compensable rating of 10 percent under Diagnostic Code 5260.  
Even with repetitive use, he still is able to maintain 9/10 
functional use of his left leg for performing work-related 
activity.  Furthermore, bone scan and radiographic, EMG, and 
nerve conduction studies reveal no abnormal skeletal, 
musculature, or neurological findings or active myositis.  
Therefore, in view of the foregoing discussion, the Board 
concludes that the weight of the evidence is against finding that 
the Veteran's myositis ossificans of his left leg meets the 
criteria for a compensable evaluation.  Because the evidence in 
this case is not approximately balanced with respect to the 
merits of this claim, the benefit-of-the-doubt doctrine does not 
apply, and the appeal in this regard must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).        


ORDER

A compensable evaluation for myositis ossificans of the left leg 
is denied.


REMAND

Entitlement to service connection for a chronic respiratory 
disorder, to include COPD and emphysema due to asbestos exposure.

The Board notes that the Veteran filed a claim for service 
connection for a chronic respiratory disorder in August 2004.  
The claim was denied in a February 2005 rating decision, which 
his now on appeal.  During the course of the appeal, the Veteran 
submitted the additional contention that his respiratory 
disorder, claimed as CPOD and emphysema, was also due to in-
service exposure to asbestos.  The RO denied this aspect of the 
claim in a June 2005 rating decision, but apparently treated it 
as a separate claim as the RO furnished the Veteran a statement 
of the case addressing only the COPD/emphysema and asbestos 
exposure issue.  Notwithstanding this, the Board finds this to be 
part and parcel to the general claim for VA compensation for a 
chronic respiratory disability that is already perfected for 
appeal.  (See Clemons v. Shinseki, 23 Vet. App. 1 (2009):  The 
Court held that the use of the term "condition(s)" in 
regulation 38 C.F.R. § 3.159(a)(3) indicates that a single claim 
can encompass more than one condition and that an appellant can 
reasonably expect that alternative current conditions within the 
scope of the filed claim will be considered.)
  
The Veteran contends that he currently suffers from a chronic 
respiratory disability as a result of exposure to asbestos while 
involved in the construction of an enlisted men's club at Camp 
Pendleton during the last part of his second period of active 
service, between January - September 1970.  The Veteran described 
being involved with removal of asbestos tiles from an old pre-
existing structure upon which the new enlisted men's club was to 
be built.  

The Veteran's service treatment records show that the Veteran 
reported himself to be a tobacco user as early as June 1968.  The 
records also show normal clinical findings on all chest X-rays 
and examinations of his respiratory system during active duty, on 
separation examination in September 1970, and on post-service VA 
medical examination in January 1971.  

The Veteran's post-service medical records show a long history of 
tobacco use at the rate of one pack of cigarettes per day.  VA 
records dated from 2002 - 2003 show diagnoses of severe COPD, 
emphysema, bronchitis, and pneumonia, with notations of a history 
of asbestos exposure per the Veteran's account.  However, the 
medical evidence does not presently include an examination or 
clinical opinion addressing the etiologies of the Veteran's 
current disabling pulmonary diagnoses and the likelihood that 
they are related to his military service or are otherwise 
consistent with a history of asbestos exposure, as reported by 
the Veteran.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In this case, the Veteran has 
not yet been afforded a VA examination to ascertain the nature 
and etiology of his pulmonary diagnoses, which he maintains are 
attributable to his period of service, particularly to exposure 
to asbestos.  (See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988); VA Adjudication Procedure Manual, M21-1, part VI, 
paragraph 7.21 (October 3, 1997); See Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993):  
The M21-1 provides that when considering claims for VA 
compensation due to asbestos exposure, VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service (M21-1, Part III, par. 5.13(b); M21-1, Part VI, par. 
7.21(d)(1); determine whether there was pre-service and/or post-
service evidence of occupational or other asbestos exposure; and 
determine if there was a relationship between asbestos exposure 
and the currently claimed disease, keeping in mind the latency 
and exposure information found at M21-1, Part III, par. 5.13(a) 
(M21-1, Part VI, par. 7.21(d)(1).)  Accordingly, the Board finds 
that a remand for an examination and opinion is required in order 
to address the merits of the claim.  38 C.F.R. § 3.159(c)(2) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Copies of updated treatment records, VA 
and non-VA, should be obtained and added to 
the claims folder.

2.  The AMC should schedule the Veteran for 
a VA pulmonary examination.  The examiner 
should identify any current respiratory 
disability.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current respiratory 
disability is etiologically related to 
active service, including whether or not 
the pulmonary findings and diagnoses 
obtained are consistent with prior exposure 
to asbestos.  The claims file should be 
made available to the examiner for review.  
The examination should include X-rays.  The 
examiner is asked to identify any 
radiological changes attributable to 
exposure to asbestos.  The examiner should 
explain the rationale for all opinions 
provided.  In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance of the following:

(a)  Post-service VA clinical 
records in 2002 - 2003 that 
contain diagnoses of severe 
COPD, bronchitis, and emphysema 
disease, and that the Veteran 
relates a history of in-service 
exposure to asbestos;

(b)  The Veteran's account of a 
post-service occupational 
history as a mechanic and a 
manufacturer of pre-fabricated 
roofing (which may have given 
him post-service exposure to 
asbestos);

(c)  The Veteran's nearly 
lifelong history of tobacco use.

3.  After the foregoing development has 
been undertaken, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
is not granted, the RO should furnish a 
supplemental statement of the case, and the 
Veteran and his representative should be 
provided an opportunity to respond in 
accordance with applicable statutes and 
regulations.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


